Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Infusion Therapy of Texas, LLC,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-13-506
Decision No. CR2900
Date: August 22, 2013
DECISION

Palmetto GBA National Supplier Clearinghouse (NSC), an administrative
contractor acting on behalf of the Centers for Medicare & Medicaid Services
(CMS), found Petitioner, Infusion Therapy of Texas, Inc. (Supplier No.
6631240001), not to be operational and revoked Petitioner’s billing privileges as a
supplier in the Medicare program. Petitioner appealed. For the reasons stated
below, I affirm the determination to revoke Petitioner’s enrollment.

I. Background

Petitioner was enrolled in the Medicare program as a supplier of durable medical
equipment, orthotics, prosthetics, and supplies (DMEPOS). Petitioner’s location
on file with NSC was 1830 East Interstate 30, Suite 7, Rockwell, Texas 75087.
CMS Exhbits (Exs.) 1, at 3; 9, at 2-3. In early September 2012, Petitioner vacated
the 1830 East Interstate 30 location and relocated to 1748 North Greenville
Avenue, Richardson, Texas 75082. CMS Exs. 6, 11.

On November 1, 2012, an NSC site inspector attempted to conduct an on-site
inspection of Petitioner at the 1830 East Interstate 30 address. CMS Ex. 9. The
site inpector observed that Petitioner did not appear to be operational or open for
business, or to have staff present, customer activity, a sign indicating the business
name, or inventory. CMS Ex. 9, at 3. The inspector documented with
photographs that the 1830 East Interstate 30 address had a sign on the window
with the words:

Texas Novachem Corporation
ProSoap Inc.

Warehouse Pro

Self Trailer Storage

CMS Ex. 9, at 4. The inspector went into the building at 1830 East Interstate 30
and spoke with a receptionist for ProSoap, Inc., who stated that Petitioner had
moved out of the building and was now located at the 1748 North Greenville
Avenue address. CMS Ex. 9, at 3.

In a December 7, 2012 letter sent to the 1748 North Greenville Avenue address,
NSC informed Petitioner that it needed to verify its address or submit a Form
CMS-855S change of address application because the U.S. Postal Service returned
a Medicare payment check or remittance notice. CMS Ex. 11, at 1. Ina
December 18, 2012 letter sent to the 1748 North Greenville Avenue address, NSC
informed Petitioner of its initial determination to revoke Petitioner’s enrollment as
a supplier in the Medicare program, effective November 1, 2012. CMS Ex. 5.
The initial determination stated that because Petitioner was no longer at the
location on file with NSC and the November 1, 2012 site inspection could not be
completed to verify compliance with supplier standards, Petitioner was in
violation of 42 C.F.R. §§ 424.535(a)(5)(ii) and 424.57(c)(7). CMS Ex. 5, at 2.

Petitioner completed and signed a change of address form (Form CMS-855S) on
December 19, 2012, which NSC apparently received on January 2, 2013. CMS
Ex. 11; Petitioner (P.) Ex. D; see also CMS Ex. 6. On December 26, 2012,
Petitioner requested reconsideration of the revocation, in which Petitioner
indicated that Petitioner had relocated by the time of the November 1, 2012 site
inspection, but had failed to inform NSC of the change in address. CMS Ex. 6.
On February 22, 2013, NSC issued an unfavorable reconsidered determination.
CMS Ex. 1. In affirming the revocation, NSC noted that: “The fact remains that
the site inspector could not access [Petitioner’s] facility to verify compliance with
the supplier standards.” CMS Ex. 1, at 3.

Petitioner timely filed a request for a hearing (RFH) with the Departmental
Appeals Board, Civil Remedies Division. Attached to its RFH were 17 pages of
supplemental documents. In response to my March 13, 2013 Acknowledgment
and Pre-hearing Order (Order), CMS filed a Motion for Summary Judgment (CMS
Br.) and 12 proposed exhibits (CMS Exs. 1-12). CMS listed one witness and

included a declaration from the witness. See CMS Ex. 9. In response to CMS’s
Motion for Summary Judgment, Petitioner filed a two page brief (P. Br.) with four
exhibits (P. Exs. A-D), labeled as “attachments” by Petitioner.

II. Decision on the Record

Neither party objected to any of the marked exhibits submitted by the parties.
Therefore, I admit CMS Exs. 1-12 and P. Exs. A-D into the record.!

Petitioner failed to affirmatively state that it wishes to cross-examine CMS’s
witness. Order {{j 9-10. Accordingly, the record is closed and I will issue this
decision based on the written record. See Order 11.

Til. Discussion

In order to participate in the Medicare program as a supplier, a prospective
supplier must complete the applicable Form CMS-855 enrollment application,
which requires disclosure of the supplier’s address. See 42 C.F.R. § 424.510(a).
Once enrolled, a DMEPOS supplier must report within 30 days any changes in its
enrollment information. See 42 C.F.R. §§ 424.57(c)(2), 424.516(c). CMS may
perform periodic revalidations and on-site reviews to verify the enrollment
information submitted to CMS, determine the supplier’s compliance with
Medicare enrollment requirements, and determine whether the supplier is
operational. 42 C.F.R. §§ 424.510(d)(8), 424.515(c), 424.517(a). CMS may
revoke a supplier’s enrollment if it is not operational. 42 C.F.R. § 424.535(a)(5).

' Tn a supplemental statement submitted with the RFH, Petitioner asserted for the
first time that it submitted to NSC a CMS Form-855S in September 2012 to
change its address. See RFH, Supplemental Documents at 1-2. Petitioner
submitted a copy of the Form CMS-855S that was allegedly signed and submitted
in September 2012. RFH Supplemental Documents at 4-16. Petitioner does not
provide a specific reason why this documentation was not provided on
reconsideration. RFH Supplemental Documents at 1. CMS objects to this new
evidence under 42 C.F.R. § 498.56(e) and further disputes the authenticity of the
Form CMS-855S, noting that it appears identical to the one submitted in
December 2012 with the exception of the signature page. Petitioner did not
respond to the objection in his brief, did not resubmit the Form CMS-855S as a
marked exhibit, and did not provide good cause why it had not been submitted
previously. See Order §f] 4-6. Therefore, I am uncertain whether Petitioner
continues to seek admission of this document. However, because Petitioner has
not provided good cause for me to accept this document, I must exclude it from
the record. 42 C.F.R. §§ 405.803(e), 498.56(e).
CMS may revoke a DMEPOS supplier’s enrollment if it fails to comply with any
of the supplier standards. 42 C.F.R. § 424.57(d). Supplier standard seven requires
a supplier to maintain a physical facility on an appropriate site. 42 C.F.R.

§ 424.57(c)(7).

A. Issue

Whether CMS has a legitimate basis to revoke Petitioner’s enrollment as a
supplier in the Medicare program based on a determination that Petitioner was not
operational under 42 C.F.R. § 424.535(a)(5) and that it failed to comply with
supplier standard seven under 42 C.F.R. § 424.57(c)(7).

B. Findings of Fact, Conclusions of Law, and Analysis”

1. Petitioner did not file a Form CMS-855S to change its
address within 30 days of leaving the location on file with NSC.

It is undisputed that Petitioner relocated in early September 2012. CMS Ex. 6;
CMS Ex. 11. NSC attempted to conduct an inspection of Petitioner’s facility
located at the 1830 East Interstate 30 address on November 1, 2012, but concluded
that Petitioner was no longer at that location. CMS Ex. 9. Petitioner did not
notify NSC of the address change until December 2012. CMS Ex. 11; see also P.
Ex. C (indicating that its address change with CMS contractor Novitas Solutions,
Inc. was not effective until December 1, 2012, thus indicating that the change of
address was not submitted in the 30-day window to that contractor); P. Ex. D
(return receipt card for NSC showing a January 2013 date, again indicating that a
change of address form was not submitted within the 30-day window to the
contractor).

Further, Petitioner admits that it “missed a very important 30 day window in
which our new address was not processed correctly” and “I have read through
[CMS’s] Motion for Summary Judgment. It is very clear and I find no
discrepancies.” P. Br. at 1. In Petitioner’s request for reconsideration dated
December 26, 2012, Petitioner states:

Somewhere along the line I made a mistake. Instead of contacting
NSC in early September, we were told by an agent with CGS that
they would “update our address in the system.” Not fully thinking
through the entire process of our DMEPOS supplier number, I did
not immediately contact NSC. ... For several months after this
conversation, we were unaware of the process of submitting a

> My findings of fact and conclusions of law are set forth, in italics and bold font.
change of address form on the 8558S application. ... We filled out
this form and submitted it for our change of address with NSC. This
was mailed off in early December.

CMS Ex. 6.

In a supplemental statement attached to the RFH, Petitioner asserted, for the first
time, that it had submitted notice of the address change to NSC in September
2012. RFH Supplemental Documents at 1. As support, Petitioner submitted a
copy of the Form CMS-855S that was allegedly signed and submitted in
September 2012. RFH Supplemental Documents at 4-16. As indicated above, I
excluded this document as a substantive exhibit in this case. However, even if I
did not exclude that document, in light of Petitioner’s admissions, which occurred
both before (CMS Ex. 6) and after (P. Br. at 1) the RFH, I would still conclude
that Petitioner failed to notify NSC of its address change within 30 days of
Petitioner’s move.’

2. During the November 1, 2012 site inspection of Petitioner’s
address on record with NSC (1830 East Interstate 30, Suite 7,
Rockwell, Texas 75087), the site inspector observed that
Petitioner’s offices were no longer located at that address.

NSC’s site inspector conducted his site visit of Petitioner’s business location on
November 1, 2012. CMS Ex. 1, at 1; CMS Ex. 9, at 1-4. The site inspector went
to Petitioner’s 1830 East Interstate 30 address, which was the address on record
with NSC for Petitioner. The inspector observed that another company was
occupying this location and confirmed with the receptionist for the company
occupying the space that Petitioner was at the 1748 North Greenville Avenue
address. CMS Ex. 9, at 3. Based on his observations, the site inspector
determined that Petitioner was not operational at the location on file with NSC.
CMS Ex. 9, at 3. Petitioner has not disagreed with the site inspector’s
observations. Therefore, I find that Petitioner was no longer operating from the

> Petitioner’s supplemental statement to the RFH also provides an entirely new
reason why Petitioner decided to change locations. In the reconsideration request,
Petitioner asserted that “[a]fter outgrowing our space in Rockwall, I spent 2
months searching for a new site.” CMS Ex. 6. However, in the supplemental
statement to the RFH, Petitioner stated: “In late August I was approached by our
Landlord at 1830 E. Interstate 30 Suite 7 Rockwall, TX 75087. He regretted to
inform me we would need to find a new location within 30 days.” RFH
Supplemental Documents at 1. Such diverging assertions reduce the credibility of
the statements made in the supplemental statement to the RFH.
1830 East Interstate 30 address at the time of the November 1, 2012 site
inspection.

3. CMS has a legitimate basis to revoke Petitioner’s enrollment in
the Medicare program because Petitioner was not operational
pursuant to 42 C.F.R § 424.535(a)(5).

CMS may revoke a currently enrolled supplier’s Medicare billing privileges if:

CMS determines, upon on-site review, that the provider or supplier
is no longer operational to furnish Medicare covered items or
services. ... Upon on-site review, CMS determines that-

2 ok

(ii) A Medicare Part B supplier is no longer operational to
furnish Medicare covered items or services, or the supplier
has failed to satisfy any or all of the Medicare enrollment
requirements, or has failed to furnish Medicare covered items
or services as required by statute or regulations.

42 CFR. § 424.535(a)(5)(ii).

A supplier is “operational” when it “has a qualified physical practice location, is
open to the public for the purpose of providing health care related services, is
prepared to submit valid Medicare claims, and is properly staffed, equipped, and
stocked (as applicable based on the type of facility or organization, provider or
supplier specialty, or the services or items being rendered) to furnish these items
or services.” 42 C.F.R. § 424.502. CMS has authority to perform off cycle
revalidations that may be accompanied by site visits. 42 C.F.R. § 424.515(d). The
purpose of a site visit is to verify information on file with the contractor and to
confirm compliance with Medicare supplier standards. 42 C.F.R. § 424.517(a).

In the present matter, CMS provided evidence, which is undisputed, that Petitioner
was not operational on November 1, 2012, at its business address listed in
Petitioner’s enrollment application and that Petitioner had not been operational at
that location since early September 2012. Petitioner did not notify NSC of the
change of address within 30 days as required by Medicare regulations. See

42 C.F.R. §§ 424.57(c)(2), 424.516(c). The site inspector was unable to access
Petitioner’s facility to verify compliance with the supplier standards. Therefore, I
conclude that CMS had a legal basis to revoke Petitioner’s billing privileges under
42 CER. § 424.535(a)(5).4

Petitioner argues that another supplier was sent a revocation letter but was
permitted to file a Corrective Action Plan (CAP). P. Br at 1; P. Exs. A, B.
Petitioner asserts that it too should have had an opportunity to submit a CAP.
CMS’s notification of revocation, dated December 18, 2012, revoked Petitioner’s
supplier number, effective November 1, 2012, pursuant to 42 C.F.R. §§ 405.800,
424.57(c), 424.535(a)(1), 424.535(a)(5)(ii), and 424.535(g). In the December 18,
2012 notice letter, NSC did not afford Petitioner an opportunity to submit a CAP.
However, NSC was not required to offer Petitioner an opportunity to file a CAP
because Petitioner’s revocation was based, in part, on section 424.535(a)(5). This
basis for revocation is expressly exempt from the requirement that a supplier be
permitted to correct deficient compliance. 42 C.F.R. § 424.535(a)(1). Therefore,
NSC’s conduct was permissible under the regulations.

Petitioner also indicates that its billing manager informed CGS of the address
change and that an agent at CGS stated that CGS would update Petitioner’s
address with NSC. RFH Supplemental Documents at 1, 17; CMS Ex. 6.
Apparently, this did not occur. Petitioner’s argument amounts to a claim of
equitable estoppel. It is well-established that: (1) estoppel cannot be the basis to
require payment of funds from the federal fisc; (2) estoppel cannot lie against the
government, if at all, absent a showing of affirmative misconduct; and (3) I am not
authorized to order payment contrary to law based on equitable grounds. See, e.g.,
Office of Personnel Mgmt. v. Richmond, 496 U.S. 414 (1990); Heckler v. Cmty.
Health Servs. of Crawford County, Inc., 467 U.S. 51 (1984); Oklahoma Heart
Hosp., DAB No. 2183, at 16 (2008); Wade Pediatrics, DAB No. 2153, at 22 n.9
(2008), aff'd, 567 F.3d 1202 (10th Cir. 2009). Therefore, I am unable rule in
Petitioner’s favor based on the alleged statements of an employee of a Medicare
contractor.

Finally, it should be noted that revocation of enrollment is a discretionary act of
CMS or its contractors, see 42 C.F.R. § 424.535(a), and through the
reconsideration process, CMS or its contractors can decide to exercise its
discretion not to revoke a supplier should the circumstances warrant such action.

* Petitioner presented evidence that suggests he may have maintained a “physical
facility on an appropriate site,” see 42 C.F.R. § 424.57(c)(7), when he moved to
1748 North Greenville Avenue, although this was not the address in NSC’s file at
the time of the on-site inspection. However, whether Petitioner may have
technically complied with section 424.57(c)(2) is not dispositive here because
section 424.535(a)(5) authorizes CMS to revoke its billing privileges regardless of
any compliance with specific subsections of 424.57(c).
See 42 C.F.R. § 498.24. However, I do not have the authority to review CMS’s
discretionary act to revoke a provider or supplier. Letantia Bussell, DAB No.
2196, at 13 (2008). Rather, “the right to review of CMS’s determination by an
[administrative law judge] serves to determine whether CMS has the authority to
revoke [the provider’s or supplier’s] Medicare billing privileges, not to substitute
the [administrative law judge’s] discretion about whether to revoke.” Jd. Once
CMS establishes a legal basis on which to proceed with a revocation, then the
action to revoke is a permissible exercise of discretion. See id. at 10.

VI. Conclusion

Because Petitioner was not operational at the business location listed in its
enrollment application when CMS conducted a site visit and Petitioner did not
timely notify CMS of a change of address, CMS’s revocation of Petitioner’s
enrollment and billing privileges in the Medicare program is affirmed.

/s/
Scott Anderson
Administrative Law Judge

